DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-66 are pending.  Claims 1, 15, 28, 42, 55, and 56 have been amended and claims 57-66 have been added.

Response to Arguments
Applicant’s arguments filed on 3/10/2022 regarding rejection of claims 1-56 have been fully considered but they are moot because the arguments do not apply to the current rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-66 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2021/0219349 A1) in view of Lunttila et al (US 2020/0107322) support provided by provisional.
Regarding claims 1, 28, 55, and 56, Huang teaches a method/apparatus/non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) (Abstract; Para. 0134), comprising: 
transmitting a first message of a two-step random access procedure to a base station, the first message comprising a preamble sequence and a data payload (Fig. 11; Paras. 0040, 0048, 0057, and 0123; the random access message generator 520 may generate a first message comprising a preamble and a payload for an access to the BS); 
monitoring for a second message of the two-step random access procedure from the base station (Fig. 11; Paras. 0040, 0048-0050, 0057, and 0123; random access message generator 520 may inform the random access message analyzer 522 about the first message so that the random access message analyzer 522 will monitor a response from the BS. The random access message analyzer 522 in this example may receive, via the receiver 514 from the BS, a second message in response to the first message); and 
transmitting a third message of a four-step random access procedure to the base station if the UE determines based at least in part on the monitoring that the base station has not successfully received at least a portion of the first message (Figs. 1 and 11; Paras. 0040, 0048-0050, 0057, and 0123; the failure and fallback indication generator 329 may generate a fallback random access response (RAR) to a 4-step RACH in response to a decoding error of the payload, and inform the random access message generator 322 to generate the second message based on the fallback RAR; the failure and fallback operator 529 may generate and transmit, via the transmitter 512, a third message in response to a fallback random access response (RAR) to a 4-step RACH in the second message due to a decoding error of the payload at the BS).
However, Huang does not specifically disclose a last symbol of the preamble sequence and a first symbol of the data payload separated by at least a tuning gap. 
Lunttila teaches a UE receives a RACH configuration, comprising time/frequency resources for each RACH Preamble and a corresponding Msg1 Data Part (Abstract).  He further teaches a last symbol of the preamble sequence and a first symbol of the data payload separated by at least a tuning gap (Figs. 3A and 6; Para. 0295; In step 312, the UE performs a LBT preceding the Msg1 Data Part at a predetermined point in time. And in step 314, the UE transmits the Msg1 Data Part provided that the channel is unoccupied based on the LBT; i.e. the LBT reads on tuning gap as Applicant’s published application at para. 0048 says that is what is performed in the gap). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Lunttila with the teachings of Huang.  The motivation for doing so would have been to improve the usage of the resources allocated for the Msg1 Data Part (Lunttila at Para. 0167).
Regarding claims 2 and 29, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: Fig. 11; Paras. 0040, 0048-0050, 0057, and 0123; the failure and fallback indication generator 329 may generate a negative acknowledgement (NACK) indicator for a retransmission of the first message in response to a decoding error of the preamble, and inform the random access message generator 322 to generate the second message based on the NACK indicator. In another embodiment, the failure and fallback indication generator 329 may generate a fallback random access response (RAR) to a 4-step RACH in response to a decoding error of the payload, and inform the random access message generator 322 to generate the second message based on the fallback RAR. In yet another embodiment, the failure and fallback indication generator 329 may generate an indicator for a retransmission of the payload in response to a decoding error of the payload, and inform the random access message generator 322 to generate the second message based on the indicator); and
wherein the transmitting the third message of the four-step random access procedure comprises transmitting a physical uplink shared channel transmission comprising a retransmission of at least a portion of the data payload in response to receiving the second message of the two-step random access procedure from the base station (Fig. 11; Paras. 0040, 0048-0050, 0057, 0063, and 0123; the failure and fallback operator 529 may inform the random access message generator 520 to retransmit, via the transmitter 512, the payload in response to an indicator in the second message due to a decoding error of the payload at the BS; The payload transmission can be carried in physical uplink shared channel (PUSCH) or some newly defined physical channels).
Regarding claims 3 and 30, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: receiving a fallback command indicating that the UE is to terminate or suspend the two-step random access procedure (Fig. 11; Paras. 0040, 0048-0050, 0057, 0093, and 0123; the failure and fallback indication generator 329 may generate a fallback random access response (RAR) to a 4-step RACH in response to a decoding error of the payload, and inform the random access message generator 322 to generate the second message based on the fallback RAR; the UE supporting 2-step RACH will always select 2-step RACH as the initial RA transmission, while a fallback to 4-step RA can be triggered later); and
wherein the transmitting the third message of the four-step random access procedure comprises transmitting the third message based at least in part on the fallback command (Figs. 1 and 11; Paras. 0040, 0048-0050, 0057, and 0123; the failure and fallback indication generator 329 may generate a fallback random access response (RAR) to a 4-step RACH in response to a decoding error of the payload, and inform the random access message generator 322 to generate the second message based on the fallback RAR. In yet another embodiment, the failure and fallback indication generator 329 may generate an indicator for a retransmission of the payload in response to a decoding error of the payload, and inform the random access message generator 322 to generate the second message based on the indicator).
Regarding claims 4 and 31, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the fallback command is received via one or more of downlink control information, group-common downlink control information, one or more medium access control (MAC) control elements, or a combination thereof (Para. 0100; For the content of Msg2, the following information can be considered … The information listed above can be given by either separate MAC CE or MAC subPDU or be grouped as one MAC CE or MAC subPDU).
Regarding claims 5 and 32, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: identifying, from a set of fallback indicators in the fallback command, a fallback indicator of whether the UE is to terminate or suspend the two-step random access procedure based at least in part on a type of the data payload (Para. 0031; the processor 304 can be configured to determine the type of packet and to process the packet and/or fields of the packet accordingly).
Regarding claims 6 and 33, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the fallback command indicates a number of retransmissions of the first message of the two-step random access procedure prior to terminating or suspending the two-step random access procedure (Para. 0104; UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold).
Regarding claims 7 and 34, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the fallback command indicates a set of non-contention resources and a transmission scheme for the transmitting the third message of the four-step random access procedure (Paras. 0035 and 0101; the second message comprises information related to at least one of: a contention resolution identifier (ID); an uplink (UL) grant that comprises subsequent resources for subsequent UL transmissions; Once the UL grant and/or DL grant is included in the corresponding response in Msg2, the UE may process the data transmission and/or reception using the granted resources).
Regarding claims 8 and 35, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: starting a fallback timer upon transmitting the first message of the two-step random access procedure (Paras. 0093, 0104, 0106, 0118, and 0126; UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold; UE autonomous fallback is triggered by some kind of counter or timer. Once the failure number of Msg1 transmission attempt reaches the pre-configured counter, the UE may fallback to 4-step RACH; start once the payload is transmitted; start after a fixed time offset after the payload is transmitted; i.e. the fallback timer is triggered after the payload is transmitted);
Paras. 0093, 0104, 0106, 0118, and 0126; UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold; UE autonomous fallback is triggered by some kind of counter or timer. Once the failure number of Msg1 transmission attempt reaches the pre-configured counter, the UE may fallback to 4-step RACH; start once the payload is transmitted; start after a fixed time offset after the payload is transmitted; i.e. the retransmission continue to occur until the payload is successfully received, a count is hit, or the timer expires); and
wherein the transmitting the third message of the four-step random access procedure comprises transmitting the third message if the UE determines that the base station has not successfully received the at least the portion of the first message before an expiration of the fallback timer (Paras. 0093, 0104, 0106, 0118, and 0126; UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold; UE autonomous fallback is triggered by some kind of counter or timer. Once the failure number of Msg1 transmission attempt reaches the pre-configured counter, the UE may fallback to 4-step RACH; start once the payload is transmitted; start after a fixed time offset after the payload is transmitted).
Regarding claims 9 and 36, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: receiving signaling indicating at least a duration of the fallback timer, wherein the signaling is system information, one or more radio resource control messages, or both (Paras. 0104, 0106, and 0126; UE autonomous fallback is triggered by some kind of counter or timer. Once the failure number of Msg1 transmission attempt reaches the pre-configured counter, the UE may fallback to 4-step RACH. This is simple to implement and has less impact on existing protocol. The following content/parameters may be sent to UE: the threshold for the counter, in RRC signaling; Once the message comprising the preamble and payload is transmitted in step 1, the UE may try to receive either the Msg2 scheduled by RA-RNTI or grant scheduled by C-RNTI, or both RA-RNTI and C-RNTI, within the Msg1-ResponseWindow; the length of Msg1-ResponseWindow is configured in RRC signaling (e.g. system information or a dedicated RRC signaling).
Regarding claims 10 and 37, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the duration of the fallback timer is based at least in part on an associated quality of service, a traffic load, a radio resource control configuration state, a size of the data payload of the first message, or a combination thereof (Paras. 0038, 0068, 0097, and 0104; the transport block size determiner 326 determines the TBS based a payload transmission resource on which the payload is received; the mapping between TB size and payload transmission resource may be configured to UE through RRC signaling (e.g. system information or dedicated RRC signaling). For example, for each payload transmission resource, a TB size or MCS is configured; Once the message comprising the preamble and payload is transmitted in step 1, the UE may try to receive either the Msg2 scheduled by RA-RNTI or grant scheduled by C-RNTI, or both RA-RNTI and C-RNTI, within the Msg1-ResponseWindow. If no corresponding response is received, the UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold; i.e. the number of retransmissions is configured by the BS and would also configure the TB size which would be used to configure the Msg1-ResponseWindow which would be the fallback timer value).
Regarding claims 11 and 38, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein: the transmitting the first message comprises transmitting one or more repetitions of the first message of the two-step random access procedure; and the transmitting the third message of the four-step random access procedure comprises transmitting the third message if the UE determines that the base station has not successfully received the at least the portion of the one or more of the repetitions of the first message (Paras. 0093, 0104, 0118, and 0126; UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold).
Regarding claims 12 and 39, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: starting a fallback timer for the UE to monitor for the second message of the two-step Paras. 0093, 0104, 0118, and 0126; UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold; UE autonomous fallback is triggered by some kind of counter or timer. Once the failure number of Msg1 transmission attempt reaches the pre-configured counter, the UE may fallback to 4-step RACH; i.e. the fallback is triggered by hitting the count threshold or the timer expiring and would then change over to the 4-step RACH).
Regarding claims 13 and 40, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the starting the fallback timer comprises: starting the fallback timer upon transmitting a last repetition of the one or more repetitions of the first message (Paras. 0093, 0104, 0106, 0118, and 0126; UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold; UE autonomous fallback is triggered by some kind of counter or timer. Once the failure number of Msg1 transmission attempt reaches the pre-configured counter, the UE may fallback to 4-step RACH; start once the payload is transmitted; start after a fixed time offset after the payload is transmitted; i.e. the fallback is triggered after the payload is transmitted or the msg1-responsewindow time which would be after the pre-configured threshold number of attempts).
Regarding claims 14 and 41, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the starting the fallback timer comprises: starting the fallback timer upon transmitting a first repetition of the one or more repetitions of the first message (Paras. 0093, 0104, 0106, 0118, and 0126; UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold; UE autonomous fallback is triggered by some kind of counter or timer. Once the failure number of Msg1 transmission attempt reaches the pre-configured counter, the UE may fallback to 4-step RACH; start once the payload is transmitted; start after a fixed time offset after the payload is transmitted; i.e. the fallback is triggered after the payload is transmitted).
Regarding claims 15 and 42, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Lunttila further teaches wherein at least one of the repetitions of the first message of the two-step random access procedure is transmitted with a different transmit power from at least one other of the repetitions of the first message of the two-step random access procedure (Para. 0147; if no message received, then the UE falls back to Step 304 and re-transmits at least PRACH preamble potentially with increased Tx power).  Therefore, it would have Lunttila at Para. 0167).
Regarding claims 16 and 43, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: receiving signaling indicating a repetition configuration for the repetitions of the first message of the two-step random access procedure, the repetition configuration indicating a repetition periodicity for periodic repetitions, a repetition pattern for aperiodic repetitions, a resource assignment for one or more of the repetitions, or a combination thereof (Para. 0025; a mapping between a first transmission resource for the preamble and a second transmission resource for the payload is configured, and the preamble and the payload are transmitted based on the first transmission resource and the second transmission resource, respectively).
Regarding claims 17 and 44, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the monitoring comprises: monitoring for the second message of the two-step random access procedure after transmitting each of the repetitions of the first message of the two-step random access procedure (Para. 0104; Once the message comprising the preamble and payload is transmitted in step 1, the UE may try to receive either the Msg2 scheduled by RA-RNTI or grant scheduled by C-RNTI, or both RA-RNTI and C-RNTI, within the Msg1-ResponseWindow. If no corresponding response is received, the UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold; i.e. the message would be sent again and monitored again until it hits the threshold limit).
Regarding claims 18 and 45, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the transmitting the one or more repetitions of the first message of the two-step random access procedure comprises: transmitting incremental redundancy information associated with the data payload (Para. 0025; During the retransmission, a different redundant version (RV) can be used in the HARQ retransmission, and the RV used can either be specified in the protocol or be indicated in the Msg2).
Regarding claims 19 and 46, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: receiving signaling indicating a hybrid automatic repeat request (HARQ) configuration for the repetitions of the first message of the two-step random access procedure, the HARQ configuration indicating a modulation and coding scheme for the repetitions, preamble sequences for one or more of the repetitions, a transmit power for one or more of the repetitions, a resource assignment for one or more of the repetitions, or a combination thereof (Para. 0097; the mapping between TB size and payload transmission resource may be configured to UE through RRC signaling (e.g. system information or dedicated RRC signaling). For example, for each payload transmission resource, a TB size or MCS is configured).
Regarding claims 20 and 47, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: updating a counter upon transmitting each of the one or more repetitions of the first message of the two-step random access procedure; and wherein the transmitting the third message of the four-step random access procedure comprises transmitting the third message if the UE determines that it did not successfully receive the second message of the two-step random access procedure before the counter satisfies a threshold (Paras. 0093, 0104, 0118, and 0126; UE may consider the Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt, if allowed, e.g. if the total number for retransmission attempt does not exceed a pre-configured threshold; UE autonomous fallback is triggered by some kind of counter or timer. Once the failure number of Msg1 transmission attempt reaches the pre-configured counter, the UE may fallback to 4-step RACH).
Regarding claims 21 and 48, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the transmitting the third message of the four-step random access procedure comprises: transmitting the third message if the UE determines that it did not successfully receive the second message of the two-step random access procedure after retransmitting the first message of the two-step random access procedure using a maximum transmit power, using a maximum number of different preamble sequences, or a combination thereof (Para. 0068; different preambles within one RO can be mapped to different payload transmission occasions (with the same or different payload transmission code)).
Regarding claims 22 and 49, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: determining whether to transmit the first message of the two-step random access procedure based at least in part on a signal quality measurement, a signal quality target, an offset value associated with UE overloading, a radio resource control state of the UE, a size of the data payload to be transmitted in the first message, a modulation and coding scheme associated with the first message, an estimated transmit power for a retransmission of the first message, or any combination thereof (Para. 0033; the UE is capable of selecting a random access (RA) procedure between a 2-step RACH and a 4-step RACH based on information related to at least one of: whether the UE supports a 2-step RACH; a comparison between a reference signal received power (RSRP) measurement result and a threshold; a comparison between a path loss and a threshold).
Regarding claims 23 and 50, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: identifying a plurality of occasions associated with the two-step random access procedure; and selecting one or more occasions of the plurality of occasions for transmitting the first message of the two-step random access procedure based at least in part on a size of the data payload and respective sizes of each of the plurality of occasions (Paras. 0038 and 0068; the transport block size determiner 326 determines the TBS based a payload transmission resource on which the payload is received).
Regarding claims 24 and 51, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the first message of the two-step random access procedure comprises a preamble, a physical uplink shared channel (PUSCH) comprising the data payload, and a demodulation reference signal (DMRS) associated with the PUSCH (Para. 0063; For the transmission of payload part, the demodulation reference signal (DMRS) can be embedded in payload transmission. The existence of DMRS can either be specified in protocols (fixed) or be configured by BS through RRC signaling (e.g. system information or RRC dedicated signaling). The payload transmission can be carried in physical uplink shared channel (PUSCH) or some newly defined physical channels).
Regarding claims 25 and 52, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches further comprising: performing a first listen-before-talk (LBT) procedure prior to transmitting the preamble of the two-step random access procedure; and performing a second LBT procedure prior to transmitting the PUSCH and DMRS of the two-step random access procedure (Para. 0088; the UE, when accessing the network using unlicensed spectrum, may prepare the payload and the preamble format corresponding to a plurality of ROs according to the above embodiments. Subsequent to this, the UE may perform a listen before talk (LBT) operation to determine which RO is available for transmission in the unlicensed spectrum and select the payload and preamble format corresponding to the determined RO for transmission and transmit it to the BS).
Regarding claims 26 and 53, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the preamble is transmitted via a first set of frequency resources and the PUSCH and DMRS are transmitted via a second, different set of frequency resources (Paras. 0025 and 0063; a mapping between a first transmission resource for the preamble and a second transmission resource for the payload is configured, and the preamble and the payload are transmitted based on the first transmission resource and the second transmission resource; For the transmission of payload part, the demodulation reference signal (DMRS) can be embedded in payload transmission. The existence of DMRS can either be specified in protocols (fixed) or be configured by BS through RRC signaling (e.g. system information or RRC dedicated signaling). The payload transmission can be carried in physical uplink shared channel (PUSCH) or some newly defined physical channels).
Regarding claims 27 and 54, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the preamble is transmitted via a first beam and the PUSCH and DMRS are transmitted via a second, different beam (Paras. 0025, 0031, and 0063; a mapping between a first transmission resource for the preamble and a second transmission resource for the payload is configured, and the preamble and the payload are transmitted based on the first transmission resource and the second transmission resource; For the transmission of payload part, the demodulation reference signal (DMRS) can be embedded in payload transmission. The existence of DMRS can either be specified in protocols (fixed) or be configured by BS through RRC signaling (e.g. system information or RRC dedicated signaling). The payload transmission can be carried in physical uplink shared channel (PUSCH) or some newly defined physical channels; i.e. the preamble and payload would be transmitted on different resources and the beam would be a different resource).
Regarding claims 57 and 62, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein at least one of the repetitions of the first message of the two-step random access procedure is transmitted with a different preamble sequence from at least one other of the repetitions of the first message of the two-step random access procedure (Para. 0068; different preambles within one RO can be mapped to different payload transmission occasions (with the same or different payload transmission code)).
Regarding claims 58 and 63, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Lunttila further teaches wherein at least one of the repetitions of the first message of the two-step random access procedure is transmitted with a different resource mapping from at least one other of the repetitions of the first message of the two-step random access procedure (Paras. 0150-0152 and 0193; no message, returning to selecting the RACH preamble group by the UE and re-transmitting at least PRACH preamble potentially with increased Tx power; i.e. a preamble group would be selected and each preamble group has its resources). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Lunttila with the teachings of Huang.  The motivation for doing so would have been to improve the usage of the resources allocated for the Msg1 Data Part (Lunttila at Para. 0167).
Regarding claims 59 and 64, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Lunttila further teaches further comprising: selecting resources for transmitting the preamble sequence and the data payload in the first message of the two-step random access procedure based at least in part on the tuning gap (Para. 0083; determining at least one resource for Msg1 Data Part based on the selected RACH preamble; performing a LBT preceding the Msg1 Data Part at a predetermined point in time; transmitting the Msg1 Data Part provided that the channel is unoccupied based on the LBT; i.e. based on the time for the LBT, the data payload would use resources based on this time).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Lunttila with the teachings of Huang.  The motivation for doing so would have been to improve the usage of the resources allocated for the Msg1 Data Part (Lunttila at Para. 0167).
Regarding claims 60 and 65, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Lunttila further teaches wherein a configuration for the tuning gap is based at least in part on a first numerology of resources used to transmit the preamble sequence, a second numerology of resources used to transmit the data payload, or both (Paras. 0141, 0150-0152, and 0193; Alt1 involves determining which CP extension value to use before transmission of the Msg1 Data Part. The CP extension value may be: directly given by the RACH configuration; or a range of possible values for CP extension is given, and the UE chooses the exact value for CP extension based on the preamble index and, potentially, on the time domain order (e.g. slot number) of the Msg1 Data Part resource; i.e. the CP size reads on the different numerologies).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Lunttila with the teachings of Huang.  The motivation for doing so would have been to improve the usage of the resources allocated for the Msg1 Data Part (Lunttila at Para. 0167).
Regarding claims 61 and 66, the combination of references Huang and Lunttila teach the limitations of the previous claims.  Huang further teaches wherein the transmitting the third message of the four-step random-access procedure comprises: transmitting one or more repetitions of the third message of the four-step random access procedure (Para. 0123; a fallback RAR is used to fallback UE to 4-step RACH. In one embodiment, the BS can send the fallback RAR to UE to fallback UE to 4-step RACH. Once the fallback indicator is received by UE, the UE may fallback to 4-step RACH and transmit the Msg3 according to the received RAR. That is, the UE takes the same behavior as the Msg2 is received in a 4-step RACH procedure. For the case that the preamble can be detected successfully but the payload cannot be received successfully due to the poor radio condition, the fallback mechanism can be used to avoid the retransmission of preamble in the manner of CBRA, to accelerate the RA procedure and improve the possibility of payload reception).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KENT KRUEGER/Primary Examiner, Art Unit 2474